
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS,
NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.

$7,500,000.00   October 11, 2002

HOLLEY PERFORMANCE PRODUCTS INC.
10% PAY-IN-KIND CONVERTIBLE PROMISSORY NOTE

        For value received, Holley Performance Products Inc., a corporation
existing under the laws of the State of Delaware (the "Borrower"), hereby
promises to pay to the order of KHPP Holdings, Inc., a corporation organized and
existing under the laws of the State of Delaware (the "Holder"), in accordance
with the terms of this promissory note (the "Note"), the original principal
amount of Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000.00)
together with interest thereon. Capitalized terms used herein and without
definition shall have the meanings assigned to those terms in the Loan and
Security Agreement (the "Loan Agreement"), dated as of July 30, 2002, by and
among the Borrower, each of its subsidiaries that are signatories to the Loan
Agreement, the Lenders that are signatories to the Loan Agreement and Foothill
Capital Corporation ("Foothill"), in its capacity as arranger and administrative
agent, as amended by that First Amendment to Loan and Security Agreement (the
"First Amendment"), dated as of October 11, 2002, by and among the Borrower, and
each of the Borrower's subsidiaries identified on the signature pages to the
First Amendment, the Lenders listed on the signature pages to the First
Amendment and Foothill.

        1.    Principal and Interest.    

        (a)    Payment of Principal and Interest.    The Borrower shall pay
interest on the principal amount of this Note at the rate of 10% per annum.
Commencing January 1, 2004, if the Borrower has met the Performance Targets (as
defined below) in the fiscal quarter ending immediately prior to the Payment
Date, the Borrower shall pay principal and interest in quarterly installments of
$2,500,000.00 until the unpaid principal amount of this Note and all accrued
interest hereon are paid in full or converted pursuant to the provisions
provided herein. For purposes of this Note, "Payment Date" means the fourteenth
(14th) calendar day following the date on which the 10-Q quarterly reports or
10-K annual reports of the Borrower, establishing that the Performance Targets
have been met, have been filed with the SEC; provided that the first Payment
Date shall not occur until after the interest payment under the Senior Note
Indenture due March 15, 2004 is paid in full.

        Interest on this Note will accrue daily from the date of the initial
advance under this Note until all amounts due hereunder are paid in full. All
payments hereunder shall be applied first to the payment of all accrued and
unpaid interest (with payments being applied first to any Interest Notes (as
defined below) in such order as the Holder shall determine) until paid in full
and then to the payment of principal.

        On each Payment Date prior to the Conversion Date, the Borrower shall
pay interest hereon by the issuance of an additional note (the "Interest Notes")
in an aggregate principal amount equal to the interest hereon accrued to such
Payment Date and not evidenced by a previously issued Interest Note. Each
Interest Note so issued (i) shall be dated the applicable Payment Date,
(ii) shall contain the same terms, provisions and conditions of this Note,
(iii) shall bear interest from and after the applicable Payment Date and
(iv) shall have the same rights and benefits as this Note and the Interest Notes
previously issued.

--------------------------------------------------------------------------------




        Payments due on this Note or any Interest Note that are payable shall be
paid to the holder of the applicable promissory note (i) at the address (by mail
or physical delivery) of such holder of the promissory note as indicated in
Paragraph 8 of the applicable promissory note or (ii) by wire transfer in
immediately available funds to an account located in the United States
maintained by the holder of the applicable promissory note and so designated by
such holder to the Borrower.

        If a Payment Date is a date other than a Business Day, payment may be
made in accordance with the terms of this Note on the next succeeding day that
is a Business Day and no interest shall accrue for the intervening period.

        Notwithstanding anything herein to the contrary, the Borrower shall not
make any payments of principal and interest unless: (i) all required interest
payments under the Senior Note Indenture shall have been made and no Default (as
defined in the Senior Note Indenture) or Event of Default (as defined in the
Senior Note Indenture) pursuant to the Senior Note Indenture shall have occurred
and be continuing; (ii) the Borrower shall have EBITDA of at least $26,000,000
for the 12-month period ending on the last day of the fiscal quarter immediately
preceding the Payment Date; (iii) the Borrower shall have Excess Availability of
at least $7,500,000 immediately after giving effect to such payment; and
(iv) all required interest payments under the Loan Agreement shall have been
made and no Default (as defined in the Loan Agreement) or Event of Default (as
defined in the Loan Agreement) under the Loan Agreement shall have occurred and
be continuing. The items identified in (i) and (iv) shall collectively be
referred to herein as the "Performance Targets."

        (b)    Computation of Interest.    Interest on this Note and any
Interest Notes shall be computed on the basis of a 365-day year.

        2.    No Prepayment.    The Borrower may not prepay this Note.

        3.    Conversion to Preferred Stock or Common Stock.    

        (a)    Mandatory Conversion.    Subject to and upon compliance with the
provisions of this Paragraph 3, upon the occurrence of an Insolvency Proceeding
involving the Borrower as a debtor (the "Mandatory Conversion Date"), this Note
and any Interest Notes shall automatically convert to fully paid and
nonassessable shares of Series A Preferred Stock of the Borrower, $1.00 par
value per share (the "Preferred Stock"). Each dollar of principal owed to the
Holder pursuant to this Note and the Interest Notes (the "Outstanding Debt")
shall be converted into 75,000 shares of Preferred Stock (the "Conversion
Number"). The conversion price per share of the Preferred Stock shall be the
price determined by dividing each dollar of Outstanding Debt by the Conversion
Number (the "Preferred Stock Conversion Price").

        (b)    Voluntary Conversion.    Subject to and upon compliance with the
provisions of this Paragraph 3, at any time, and from time to time, from and
after the date hereof (individually, the "Voluntary Conversion Date" and
collectively with the Mandatory Conversion Date, the "Conversion Date"), the
Holder shall have the right, at its option, to convert at the Preferred Stock
Conversion Price or the conversion price per share of Common Stock which shall
be determined by the Board of Directors of the Borrower and mutually agreed upon
by the Holder and the Borrower (the "Common Stock Conversion Price"), as
applicable, this Note and any Interest Notes to either Preferred Stock or Common
Stock, as determined by the Holder in its sole discretion. The number of shares
of Preferred Stock or Common Stock, as applicable, into which the Outstanding
Debt may be converted is determined by dividing each dollar of Outstanding Debt
by the Preferred Stock Conversion Price or the Common Stock Conversion Price, as
applicable.

        (c)    No Fractional Shares.    The Borrower shall not be required to
issue fractions of shares of the Preferred Stock or Common Stock, as applicable,
issued pursuant to the provisions of this Paragraph 3. The Borrower shall round
up to the nearest whole share any fractional interest in a share of Preferred
Stock or Common Stock, as applicable, that would otherwise be issuable.

        (d)    Conversion Mechanics.    In order to exercise the conversion
privilege provided for in Paragraph 3(b), the Holder shall give written notice
to the Borrower at the address set forth in

--------------------------------------------------------------------------------




Paragraph 8 that the Holder is converting pursuant to the terms of this Note
(the "Conversion Notice"). The Conversion Notice shall specify the class of
stock applicable to the conversion, the amount to be converted and the name and
denominations in which the Holder wishes the certificate or certificates for the
Preferred Stock or Common Stock, as applicable, to be issued. Unless the
certificate or certificates for the Preferred Stock or Common Stock, as
applicable, issuable upon conversion are to be issued in the same name as the
name in which this Note and the Interest Notes are registered, the Conversion
Notice shall be accompanied by instruments of transfer, in form satisfactory to
the Borrower, duly executed by the Holder. If the principal amount of this Note
or any Interest Note to be converted is less than the Outstanding Debt under
such promissory note, upon issuance of the stock certificates, the Borrower
shall send the Holder (or such other holder of such promissory note)
confirmation of the principal reduction. If the amount converted will result in
payment in full of this Note or any Interest Note, the Holder (or such other
holder of such promissory note) shall surrender this Note and/or the Interest
Notes, as applicable, duly endorsed or assigned to the Borrower in blank at the
address set forth in Paragraph 8, accompanied by instruments of transfer, in
form and substance reasonably satisfactory to the Borrower, duly executed by the
Holder (or such other holder of the promissory note).

        The Borrower shall pay all expenses, taxes (other than transfer taxes or
income taxes of the Holder) and other charges payable in connection with the
preparation, issuance and delivery of stock certificates and a new note, except
that, if stock certificates or the new note shall be registered in a name or
names other than the name of the Holder, funds sufficient to pay all transfer
taxes payable as a result of such transfer shall be paid by the Holder at the
time of delivering the Conversion Notice or promptly upon receipt of a written
request of the Borrower for payment.

        At the time of conversion, the Borrower shall pay to the Holder the
amount of any and all interest accrued on the portion of this Note or the
Interest Notes surrendered for conversion.

        As promptly as practicable after the conversion of this Note or the
Interest Notes, the Borrower shall issue and shall deliver at the Holder's
address as set forth in Paragraph 8, a certificate or certificates evidencing
the Preferred Stock or the Common Stock, as applicable, issuable upon the
conversion in accordance with this Paragraph 3.

        Each conversion pursuant to Paragraph 3(a) shall be deemed to have been
effected immediately prior to the close of business on the date prior to the
date on which the Insolvency Proceeding is commenced and the Holder (or such
other holder of this Note or the Interest Notes, as applicable) shall be deemed
to have become the holder of record of the Preferred Stock subject to the
conversion. Each conversion pursuant to Paragraph 3(b) shall be deemed to have
been effected immediately prior to the close of business on the date on which
the Conversion Notice shall have been received by the Borrower, and the Holder
(or such other holder of this Note or the Interest Notes, as applicable) shall
be deemed to have become the holder of record of the Preferred Stock or the
Common Stock, as applicable, subject to the conversion. All Preferred Stock or
Common Stock, as applicable, delivered upon conversion, upon delivery, will be
duly and validly issued and fully paid and nonassessable, free of all liens and
charges and not subject to any preemptive rights.

        4.    No Waiver.    No failure or delay by the Holder to insist upon the
strict performance of any term, condition or covenant of this Note, or to
exercise any right, power or remedy provided hereunder, shall constitute a
waiver of any such term, condition, covenant or agreement, nor shall it preclude
the Holder from exercising any such right, power or remedy at any later time or
times, unless the Holder shall so agree in writing signed by an authorized
representative of the Holder. If the Holder accepts any payment after the due
date for payment, such acceptance shall not constitute a waiver of the Holder's
right to receive timely payment of all other amounts. Subject to the provisions
in paragraph 1 hereto, any payment received after the due date shall be applied,
first, to any accrued and unpaid interest and, second, to reduce the unpaid
principal.

--------------------------------------------------------------------------------

        Each right, power and remedy of the Holder as provided for in this Note,
or which shall now or hereafter exist at law or in equity or by statute or
otherwise, shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy of the Holder. The exercise or beginning of the
exercise by the Holder of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by the Holder of any or
all of such other rights, powers or remedies.

        5.    Presentment.    The Borrower hereby expressly waives presentment,
demand, protest and notice of any kind.

        6.    No Security.    This Note and the obligations hereunder are not
secured by any lien or other encumbrance against or with regard to the Borrower.

        7.    Transfer and Assignment.    The rights and obligations set forth
in this Note shall not be assigned or transferred by the Borrower without prior
written approval by the Holder.

        8.    Notices.    Any notice given in connection with this Note shall be
made in writing, deemed delivered on receipt, and sent certified mail to:

In the case of the Borrower:
 
 
Holley Performance Products Inc.
801 Russellville Road
Bowling Green, Kentucky 42102-7320
Attn: President
In the case of the Holder:
 
 
KHPP Holdings, Inc.
c/o Kohlberg & Co., L.L.C.
111 Radio Circle
Mt. Kisco, New York 10549
Attn: Christopher Lacovara

        9.    Applicable Law.    This Note shall be governed by, construed and
enforced in accordance with the laws of the State of New York.

        10.    Severability.    If any provision of this Note shall be found
invalid under applicable law, such provision shall be ineffective only to the
extent of such invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.

        11.    Amendments.    Except as otherwise provided herein, neither this
Note nor any term or provision herein shall be amended, changed, modified,
discharged, terminated or waived without the prior written consent of the
Borrower and the Holder.

        12.    Trial By Jury.    THE BORROWER AND THE HOLDER HEREBY WAIVE TRIAL
BY JURY IN ANY LITIGATION BETWEEN THE HOLDER AND THE BORROWER ARISING OUT OF
THIS NOTE.

        [Signature on Following Page]

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

